UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO.2 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Alliance Recovery Corporation (Exact Name of Small Business Issuer in its Charter) DELAWARE 30-0077338 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 390-1285 North Telegraph Road Monroe, MI 48162-3368 (519)671-0417 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Peter Vaisler 390-1285 North Telegraph Road Monroe, MI 48162-3368 (519)671-0417 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class of Securitiesto be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Share (1)(2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock,$0.01 par value 2,821,692 $ .30 $ 846,507.60 $ 25.99 Common Stock, $0.01 par value 521,253 $ .30 $ 156,375.90 $ 4.80 Total 3,342,945 $ .30 $ 1,002,883.50 $ 30.79 (1) The shares of our Common Stock being registered hereunder are being registered for resale by the selling securityholders named in the prospectus. In accordance with Rule 415, the number of shares being registered pursuant to the Investment Agreement with Dutchess Private Equities Fund, Ltd. is 2,821,692 representing approximately 1/3 of our 8,465,078 non-affiliate outstanding common shares issued and outstanding as of September 5, 2007. (2)
